internal_revenue_service department of the treasury number release date index numbers in re washington dc person to contact telephone number refer reply to cc psi b09-plr-116405-01 date date legend decedent trust date date first amendment second amendment third amendment date spouse brother foundation foundation plr-116405-01 family fund foundation dear this is in response to your letter dated date requesting a ruling that the colorado estate_tax apportionment statute will apply to apportion taxes among the non-marital and non-charitable beneficiaries of decedent’s will and trust as amended this letter responds to your request the information submitted and representations made are summarized as follows on date decedent executed trust a revocable_trust on date decedent executed a will and also amended trust in its entirety by first amendment decedent subsequently amended trust in part by second amendment and third amendment respectively decedent died on date survived by spouse and her two children article of decedent’s will provides for the disposition of tangible_personal_property article provides that decedent directs the personal representative to follow the terms of a written memorandum if any that decedent may leave at her death concerning the disposition of certain items of her tangible_personal_property article provides that decedent gives all her tangible_personal_property that has not passed to spouse as joint tenant by right_of_survivorship and that is not disposed of under article to spouse if he survives decedent article provides that if spouse does not survive decedent and any child of decedent’s survives her the personal representative shall first segregate and dispose_of all items of decedent’s tangible_personal_property not disposed of under that it determines after consulting with decedent’s children to be of no present or future use or value to them by gift to any charity or person by abandonment destruction or sale the proceeds of any sale shall be added to decedent’s residuary_estate decedent gives all the rest of such tangible_personal_property to her children who survive her in equal shares as they shall decide or as her personal representative shall determine if they do not agree article provides that any of decedent’s tangible_personal_property not disposed of under this article shall be disposed of as part of decedent’s residuary_estate article of decedent’s will provides in part that decedent gives her residuary_estate to the then acting trustee of the trust created by decedent by trust agreement dated date as amended by the first amendment to be added to the principal of that trust and to be held administered and distributed under such agreement as amended prior to decedent’s death if such trust is not in existence at decedent’s death decedent gives her residuary_estate to the trustees named in such trust to be held administered and distributed pursuant to the provisions thereof as amended prior to decedent’s death as if such trust were in effect plr-116405-01 article of decedent’s will provides that the term residuary_estate means all of decedent’s estate of whatever nature and wherever situated in which decedent may have an interest that is not otherwise effectively disposed of other than by the article entitled residuary_estate article of decedent’s will provides in pertinent part that the personal representative shall pay from decedent’s residuary_estate or direct the trustee of the trust described in the article entitled residuary_estate to pay all debts that are due and enforceable against decedent’s estate the expenses of decedent’s last illness and funeral the expenses of administering such trust and decedent’s probate_estate if any and all death taxes and other governmental charges imposed and made payable under the laws of the united_states or of any state or country by reason of decedent’s death article of the trust as amended by the first amendment provides in pertinent part that while decedent is living the net_income if any and the principal shall be disposed of as decedent may direct the trustee other than decedent from time to time by writings signed by decedent and delivered to the trustee if decedent is incapacitated the trustee may while such incapacity continues apply such amount or amounts of the net_income or principal toward the health support and maintenance of decedent and spouse as the trustee may determine without regard to the recipient’s other means article of the trust as amended by the first amendment provides for specific distributions at decedent’s death article provides that decedent directs the trustee to follow the terms of a written memorandum if any that decedent may leave at her death concerning the disposition of certain items of her tangible_personal_property article provides that decedent gives all her tangible_personal_property that has not passed to spouse as joint tenant by right_of_survivorship and that is not otherwise_disposed_of under article to spouse if he survives decedent article provides that if spouse does not survive decedent and any child of hers survives her the trustee shall first segregate and dispose_of all items of decedent’s tangible_personal_property not disposed of under article that it determines after consulting with decedent’s children to be of no present or future use or value to them by gift to any charity or person by abandonment destruction or sale the proceeds of any sale shall be added to the residuary_trust estate decedent gives all the rest of such tangible_personal_property to her children who survive her in equal shares as they shall decide or as the trustee shall determine if they do not agree article provides that any of decedent’s tangible_personal_property not disposed of under this article shall be disposed of as part of the residuary_trust estate article of the trust as amended by the first amendment provides that decedent gives the sum of ten thousand dollars dollar_figure to each child of brother who survives decedent plr-116405-01 article of the trust as amended by the first amendment provides that decedent gives the sum of one hundred thousand dollars dollar_figure for endowment to each of foundation and foundation article of the trust as amended by the third amendment provides that if decedent is survived by any of her descendants the trustee shall distribute the assets subject_to distribution under this article as follows one-half ½ of the residuary_trust estate shall be distributed to decedent’s descendants living at decedent’s death by representation provided that each share for a grandchild of decedent shall be held in a separate trust for the benefit of such grandchild under the provisions of article the provisions of which shall apply to each such separate trust and one-half ½ of the residuary_trust estate shall be distributed to the family fund of foundation to be used for such unrestricted charitable purposes as its governing board shall determine article of the trust as amended by the third amendment provides that if the foregoing provisions fail to effect a complete distribution of any portion of the residuary_trust estate or of any trust estate created by this trust agreement such portion shall be distributed to the family fund of foundation to be used for such unrestricted charitable purposes as its governing board shall determine article of the trust as amended by the first amendment provides in part that the trustee shall follow any direction of the personal representative of decedent’s estate regarding payment of any and all debts that are due and enforceable against decedent’s estate the expenses of decedent’s last illness and funeral the expenses of administering decedent’s estate and any and all death taxes and other governmental charges including penalties and interest thereon if any imposed and made payable under the laws of the united_states or of any state or country by reason of decedent’s death if such personal representative fails to furnish any such directions or if no such personal representative is appointed then the trustee may in its discretion pay in whole or in part all debts that are due and enforceable against decedent’s probate_estate the expenses of decedent’s last illness and funeral the expenses of administering decedent’s estate and the trustee may also pay from the share of the residuary_trust estate all death taxes and other governmental charges including penalties and interest thereon if any imposed and made payable under the laws of the united_states or of any state or country by reason of decedent’s death ruling requested the colorado estate_tax apportionment statute will apply to apportion estate_taxes among the non-marital and non-charitable beneficiaries of decedent’s will and trust law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states plr-116405-01 sec_2055 provides generally that for purposes of the estate_tax the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for_the_use_of a charitable_organization under sec_2055 the amount otherwise allowable as a deduction under sec_2055 shall be reduced by the amount of any estate succession legacy or inheritance taxes which are either by the terms of the will by the law of the jurisdiction under which the estate is administered or by the law of the jurisdiction imposing the particular tax payable in whole or in part out of the bequests legacies or devises otherwise deductible under sec_2055 sec_2056 provides that for purposes of the estate_tax the value of the taxable_estate shall be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent to his or her surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2205 provides that if the tax or any part thereof is paid_by or collected out of that part of the estate passing to or in the possession of any person other than the executor in his capacity as such such person shall be entitled to reimbursement out of any part of the estate still undistributed or by a just and equitable contribution by the persons whose interest in the estate of the decedent would have been reduced if the tax had been paid before the distribution of the estate or whose interest is subject_to equal or prior liability for the payment of taxes debts or other charges against the estate it being the purpose and intent of this chapter that so far as is practicable and unless otherwise directed by the will of the decedent the tax shall be paid out of the estate before its distribution in 317_us_95 the supreme court held that applicable state law as to the devolution of property at death should govern the ultimate impact of the federal tax on the respective beneficiaries with respect to estate_tax apportionment the colorado apportionment statute is applicable unless the testator expresses a clear and unambiguous intent that legacies and devises be transferred without deduction for taxes in re estate of kelly p 2d colo app the colorado estate_tax apportionment statute provides in part as follows unless otherwise provided in the will or other dispositive instrument the tax shall be apportioned among all persons interested in the estate subject_to the exceptions specified in this section the apportionment is to be made in the proportion that the value of the interest of each person interested in the estate bears to the total value of the interests of all persons interested in the estate i f the decedent’s will or other dispositive instrument directs a method of apportionment of tax different from the method described in this code the method described in the will or other dispositive instrument controls plr-116405-01 in making an apportionment allowances shall be made for any exemptions granted any classification made of persons interested in the estate and for any deductions and credits allowed by the law imposing the tax any exemption or deduction allowed by reason of the relationship of any person to the decedent or by reason of the purposes of the gift inures to the benefit of the person bearing such relationship or receiving the gift to the extent that property passing to or in trust for a surviving_spouse or any charitable public or similar gift or devise is not an allowable deduction for purposes of the tax solely by reason of an inheritance_tax or other death_tax imposed upon and deductible from the property the property is not included in the computation provided for in subsection of this section and to that extent no apportionment is made against the property colo rev stat a - b e in accordance with colorado law we must first look to decedent’s intent to determine whether the statutory apportionment rule will apply to decedent’s estate article of decedent’s will provides in part as follows my personal representative shall pay from my residuary_estate or direct the trustee of the trust described in the article entitled residuary_estate to pay all death taxes and other governmental charges imposed and made payable under the laws of the united_states or of any state or country by reason of my death article of the trust as amended by the first amendment provides in part as follows the trustee shall follow any direction of the personal representative of the settlor’s estate regarding payment of any and all death taxes and other governmental charges including penalties and interest thereon if any imposed and made payable under the laws of the united_states or of any state or country by reason of the settlor’s death if such personal representative fails to furnish any such directions or if no such personal representative is appointed then the trustee may in its discretion pay in whole or in part all debts that are due and enforceable against the settlor’s probate_estate the expenses of the settlor’s last illness and funeral the plr-116405-01 expenses of administering the settlor’s estate and the trustee may also pay from the share of the residuary_trust estate all death taxes and other governmental charges including penalties and interest thereon if any imposed and made payable under the laws of the united_states or of any state or country by reason of the settlor’s death under colorado law the testator must make a clear unambiguous manifestation of his intent to avoid apportionment in re estate of kelly p 2d colo ct app an intent to shift the burden of the tax will not be inferred from vague and uncertain language and ambiguous language will be interpreted in favor of apportionment id pincite in in re estate of kelly the decedent’s will included several specific bequests to his grandchildren of stated amounts of money and contained the following provision with respect to the payment of taxes i direct that my funeral charges expenses of administering my estate and all my just debts including inheritance and succession taxes be paid out of my personal_property and if that be insufficient i authorize my executor hereinafter named to sell so much of my real_property as may be necessary for that purpose id the court_of_appeals of colorado affirmed the state district_court decision ordering the apportionment of estate_taxes pursuant to the colorado apportionment statute the court held that the decedent’s will lacked clear unambiguous language designating a method for payment of taxes and also held that the testator’s bequest of a stated sum of money to a legatee does not constitute a direction against apportionment in the instant case the decedent’s intent regarding the apportionment of estate_taxes is unclear article of the will and article of the trust fail to specify which residuary beneficiaries or assets shall bear the burden of payment of estate_taxes generated by the residuary bequests and thus do not provide an unambiguous direction against statutory apportionment of death taxes generated by the residuary bequests in the absence of a clear direction in the will or other dispositive instrument against apportionment of estate_taxes the mandate of the statute must be followed we conclude based on the facts presented and representations made that the colorado estate_tax apportionment statute noted above is applicable with respect to the estate_tax generated by the residuary bequests any estate_tax generated by the residuary bequests must be apportioned among all property passing to residuary beneficiaries that is not otherwise deductible and thus does not generate any_tax the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-116405-01 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition we express or imply no opinion with respect to whether the transfers qualify for the estate_tax charitable and marital deductions under sec_2055 and sec_2056 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal estate_tax_return of the decedent a copy is enclosed for that purpose pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer sincerely yours melissa liquerman branch chief branch office of the associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
